—In an action for a divorce and ancillary relief, the defendant wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Loughlin, J.), dated March 30, 2001, as granted that branch of her motion which was for pendente lite child support only to the extent of awarding her $600 per week, and directed the defendant to pay arrears in monthly installments.
*432Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly declined to apply the Child Support Standards Act (Domestic Relations Law § 240) in determining the proper pendente lite child support to be awarded, as the combined parental income exceeded $80,000 (see Cassano v Cassano, 85 NY2d 649; Eckstein v Eckstein, 251 AD2d 537). Both parents have substantial income, and the court expressly considered their respective financial abilities, as well as the children’s preseparation standard of living, in directing support (see Schneider v Schneider, 264 AD2d 728; Celauro v Celauro, 257 AD2d 588).
The defendant’s remaining contention is without merit. Florio, J.P., O’Brien, McGinity and H. Miller, JJ., concur.